Order entered June 27, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-00161-CR

                              MANUEL ROCHA JR, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 5
                                 Dallas County, Texas
                         Trial Court Cause No. F15-75818-L

                                          ORDER
      Before the Court is appellant’s June 26, 2018 first motion to extend time to file his brief.

We GRANT the motion to the extent we ORDER the brief filed on or before July 31, 2018.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE